19-01294-scc Doc 26-1 Filed 08/26/19 Entered 08/26/19 21:34:57         Exhibit A-
Proposed Order Granting the Foreign Defendants Motion to Dismiss the    Pg 1 of 3




                      Exhibit A
 19-01294-scc Doc 26-1 Filed 08/26/19 Entered 08/26/19 21:34:57           Exhibit A-
 Proposed Order Granting the Foreign Defendants Motion to Dismiss the      Pg 2 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:                                         Chapter 15

PERFORADORA ORO NEGRO, S. DE R.L. DE            Case No. 18-11094 (SCC)
C.V., et al.                                    (Jointly Administered)

Debtors in a Foreign Proceeding.
GONZALO GIL-WHITE, PERSONALLY AND IN            Adv. Pro. No. 19-1294(SCC)
HIS CAPACITY AS FOREIGN
REPRESENTATIVE of PERFORADORA ORO
NEGRO, S. DE R.L. DE C.V. AND
INTEGRADORA DE SERVICIOS PETROLEROS
ORO NEGRO, S.A.P.I. DE C.V.

                          Plaintiff,

                   -against-

ALP ERCIL; ALTERNA CAPITAL PARTNERS,
LLC; AMA CAPITAL PARTNERS, LLC; ANDRES
CONSTANTIN ANTONIUS-GONZÁLEZ; ASIA
RESEARCH AND CAPITAL MANAGEMENT
LTD.; CQS (UK) LLP; FINTECH ADVISORY,
INC.; DEUTSCHE BANK MEXICO, S.A.,
INSTITUCIÓN DE BANCA MÚLTIPLE; GARCÍA
GONZÁLEZ Y BARRADAS ABOGADOS, S.C.;
GHL INVESTMENTS (EUROPE) LTD.; JOHN
FREDRIKSEN; KRISTAN BODDEN; MARITIME
FINANCE COMPANY LTD.; NOEL BLAIR
HUNTER COCHRANE, JR; ORO NEGRO
PRIMUS PTE., LTD.; ORO NEGRO LAURUS
PTE., LTD.; ORO NEGRO FORTIUS PTE., LTD.;
ORO NEGRO DECUS PTE., LTD.; ORO NEGRO
IMPETUS PTE., LTD.; PAUL MATISON LEAND,
JR.; ROGER ALAN BARTLETT; ROGER
ARNOLD HANCOCK; SEADRILL LIMITED;
SHIP FINANCE INTERNATIONAL LTD.; and
DOES 1-100

                          Defendants.

   [PROPOSED] ORDER GRANTING THE FOREIGN DEFENDANTS MOTION
   TO DISMISS THE COMPLAINT FOR LACK OF PERSONAL JURISDICTION
  19-01294-scc Doc 26-1 Filed 08/26/19 Entered 08/26/19 21:34:57                     Exhibit A-
  Proposed Order Granting the Foreign Defendants Motion to Dismiss the                Pg 3 of 3



               Upon consideration of the Motion to Dismiss the Complaint for Lack of Personal

Jurisdiction (the “Motion”) of Asia Research and Capital Management Ltd., Alp Ercil, CQS

(UK) LLP, GHL Investments (Europe) Ltd., and Ship Finance International, Ltd. (collectively,

the “Foreign Defendants”) and all other papers filed by the parties in support of and in opposition

to Foreign Defendants’ Motion,

               IT IS HEREBY ORDERED that Foreign Defendants’ Motion to Dismiss

Plaintiffs’ Complaint in this action is GRANTED.



 Dated: _______________
 New York, New York                       THE HONORABLE SHELLEY C. CHAPMAN
                                          UNITED STATES BANKRUPTCY JUDGE
